Citation Nr: 1445392	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel









INTRODUCTION

The Veteran served on active duty from March 1951 to March 1952.  The Veteran died in January 2010.  The appellant has argued that she was the Veteran's caretaker.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The appellant's claims file has since been transferred to the VA Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to her April 2012 formal appeal (VA Form 9), the appellant was scheduled for a hearing before a Veterans Law Judge in February 2014.  The appellant failed to report for her scheduled hearing.  However, in correspondence received in August 2014, she indicated that the hearing notice was not only sent to the wrong address, but to the Veteran who is deceased.  The Board concludes that this constitutes good cause for the failure to report and therefore the hearing should be rescheduled.
 
Accordingly, this case is remanded to the RO for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge, in the order that the request was originally received.  The appellant should be notified of the date and time of the hearing at her correct address.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



